EXHIBIT 10.2

SOAPSTONE NETWORKS INC.

Incentive Stock Option Agreement

Soapstone Networks Inc., a Delaware corporation (the “Company”), may grant to
any employee of the Company the (“Employee”) options to purchase certain shares
(the “Option Shares”) of its Common Stock, $.0001 par value (“Common Stock”), at
a certain price per share.

Such grants shall be made in accordance with the terms and conditions of this
Incentive Stock Option Agreement (the “Agreement”), the Company’s 2008 Global
Stock Plan, as amended from time to time (the “Plan”), and the Notice of Grant
of Stock Option (the “Certificate”) made available to the Employee at the time
of grant.

1. Grant Under 2008 Global Stock Plan. This option is granted pursuant to and is
governed by the Plan, and, unless the context otherwise requires, terms used
herein shall have the same meaning as in the Plan. Determinations made in
connection with this option pursuant to the Plan shall be governed by the Plan
as it exists on this date. Any inconsistency between this Agreement and the Plan
shall be governed by the Plan.

2. Grant as Incentive Stock Option. This option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
option qualifies as such. The Employee should consult with his or her own tax
advisors regarding the tax effects of this option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. To the extent any
portion of this option does not so qualify as an “incentive stock option,” such
portion shall be deemed to be a non-qualified stock option. This option is in
addition to any other options heretofore or hereafter granted to the Employee by
the Company, but a duplicate original of this instrument shall not effect the
grant of another option.

3. Vesting of Option if Employment Continues. If the Employee continues to be
employed by the Company or any Related Corporation, the Employee may exercise
this option for the number of shares of Common Stock in accordance with the
vesting schedule set forth on the Certificate.

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this option becomes exercisable. The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Employee ceases to be
employed by the Company and all Related Corporations) may be exercised before
the date which is seven (7) years from the date this option is granted. For the
purposes of this Agreement, “Related Corporation” shall mean any present or
future subsidiary corporations of Soapstone Networks Inc., as defined in
Section 424(f) of the Code, and any present or future parent corporation of
Soapstone Networks Inc., as defined in Section 424(e) of the Code.

4. Termination of Employment.

(a) Termination Other Than for Cause. If the Employee ceases to be employed by
the Company and all Related Corporations, other than by reason of death or
disability as defined in Section 5 or termination for Cause as defined in
Section 4(c), no further installments of this option shall become exercisable,
and this option shall terminate (and may no longer be exercised) after the
passage of thirty (30) days from the Employee’s last day of employment, but in
no event later than the scheduled expiration date of this option. In such a
case, the Employee’s only rights hereunder shall be those which are properly
exercised before the termination of this option.



--------------------------------------------------------------------------------

(b) Termination for Cause. If the employment of the Employee is terminated for
Cause (as defined in Section 4(c)), this option shall immediately terminate upon
the Employee’s receipt of written notice of such termination and shall
thereafter not be exercisable to any extent whatsoever.

(c) Definition of Cause. “Cause” shall mean conduct involving one or more of the
following: (i) the substantial and continuing failure of the Employee, after
notice thereof, to render services to the Company or any Related Corporation in
accordance with the terms or requirements of his or her employment;
(ii) disloyalty, gross negligence, willful misconduct, dishonesty or breach of
fiduciary duty to the Company or any Related Corporation; (iii) the commission
of an act of embezzlement or fraud; (iv) deliberate disregard of the rules or
policies of the Company or any Related Corporation which results in direct or
indirect loss, damage or injury to the Company or any Related Corporation;
(v) the unauthorized disclosure of any trade secret or confidential information
of the Company or any Related Corporation; or (vi) the commission of an act
which constitutes unfair competition with the Company or any Related Corporation
or which induces any customer or supplier to break a contract with the Company
or any Related Corporation.

5. Death; Disability.

(a) Death. If the Employee dies while in the employ of the Company or any
Related Corporation, this option may be exercised, to the extent otherwise
exercisable on the date of his or her death, by the Employee’s estate, personal
representative or beneficiary to whom this option has been transferred in
accordance with Section 9, at any time within one year after the date of death,
but in no even later than the scheduled expiration date of this option.

(b) Disability. If the Employee ceases to be employed by the Company or any
Related Corporation and all Related Corporations by reason of his or her
disability (as defined in the Plan), this option may be exercised, to the extent
otherwise exercisable on the date of the termination of his or her employment,
at any time within one year after such termination, but in no event later than
the scheduled expiration date of this option.

(c) Effect of Termination. At the expiration of the one year period provided in
paragraphs (a) or (b) of this Section 5 or the scheduled expiration date of this
option, whichever is the earlier, this option shall terminate (and shall no
longer be exercisable) and the only rights hereunder shall be those as to which
the option was properly exercised before such expiration date.

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid to permit the Employee to exercise completely such
final installment. Any fractional share with respect to which an installment of
this option cannot be exercised because of the limitation contained in the
preceding sentence shall remain subject to this option and shall be available
for later purchase by the Employee in accordance with the terms hereof.

7. Payment of Price. The option price shall be paid in the following manner:

(a) in cash or by check or funds transfer;



--------------------------------------------------------------------------------

(b) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the Option
Shares and an instruction to the broker or selling agent to pay that amount to
the Company; or

(c) by any combination of the foregoing.

8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Option Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares. The Employee
will be recorded in book-entry form on the stock transfer books of the Company
as the owner of the Option Shares being purchased as soon as practicable after
the effective exercise of the Option (or, if this option shall be exercised by
the Employee and if the Employee shall so request in the notice exercising this
option, shall be registered in the name of the Employee and another person
jointly, with right of survivorship). Book-entry registration refers to a method
of recording stock ownership in which no share certificates are issued to
stockholders. In the event this option shall be exercised, pursuant to Section 5
hereof, by any person or persons other than the Employee, such notice shall be
accompanied by appropriate proof of the right of such person or persons to
exercise this option. Any determination under this Agreement as to employment
status or other matters relating to the exercise of this option or otherwise
(including, without limitation, with respect to the achievement of any
Performance Criteria (as defined and used in the Plan)) shall be made in good
faith by the Board or its Committee, whose decision shall be binding on all
parties.

9. Option Not Transferable. This option is not transferable or assignable except
as permitted by the Plan.

10. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

11. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of this option imposes any obligation on the Company or any Related
Corporation to continue the Employee in employment with the Company or any
Related Corporation.

12. No Rights as Stockholder until Exercise. The Employee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Employee has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the number of shares for which this option
is to be so exercised in accordance with Section 8. Except as is expressly
provided in the Plan with respect to capital changes and successions, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to such date of exercise.

13. Capital Changes and Business Successions. The Plan contains provisions
covering the treatment of options in a number of contingencies such as any stock
split, stock dividend, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off, split-up or other similar change in capitalization or
event, as well as an Acquisition (as defined and used in the Plan). Provisions
in the Plan for adjustment with respect to stock subject to options and the
related provisions with respect to successors to the business of the Company are
hereby made applicable hereunder and are incorporated herein by reference.



--------------------------------------------------------------------------------

14. Early Disposition. The Employee agrees to notify the Company in writing
immediately after the Employee transfers any Option Shares, if such transfer
occurs on or before the later of (a) the date two years after the date of this
Agreement or (b) the date one year after the date the Employee acquired such
Option Shares. The Employee also agrees to provide the Company with any
information concerning any such transfer required by the Company for tax
purposes.

15. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Employee hereby agrees that the Company or any Related
Corporation may withhold from the Employee’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Employee on exercise of this option. The
Employee further agrees that, if the Company or any Related Corporation does not
withhold an amount from the Employee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Employee will make reimbursement on demand, in cash, for the amount
underwithheld.

16. Lock-up Agreement. The Employee agrees that in connection with an
underwritten public offering of Common Stock, upon the request of the Company or
the principal underwriter managing such public offering, this option and the
Option Shares may not be sold, offered for sale or otherwise disposed of without
the prior written consent of the Company or such underwriter, as the case may
be, for up to 210 days after the effectiveness of the registration statement
filed in connection with such offering, or such longer period of time as the
Board of Directors may determine if all of the Company’s directors and officers
agree to be similarly bound.

17. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

18. Provision of Documentation to Employee. By signing this Agreement the
Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

19. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address last provided to the Company. The addresses for such
notices may be changed from time to time by written notice given in the manner
provided for herein to the Company.

(b) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. In accordance with
the Plan, the Committee may make amendments, modifications or



--------------------------------------------------------------------------------

terminate any outstanding award (including this option); provided that the
Employee consents to such action unless the Committee determines that the
action, taking into account any related action, would not materially and
adversely affect the Employee.

(c) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

(e) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of Massachusetts, without giving effect to
the principles of the conflicts of laws thereof. The preceding choice of law
provision shall apply to all claims, under any theory whatsoever, arising out of
the relationship of the parties contemplated herein.

IN WITNESS WHEREOF, the Company and the Employee have caused this instrument to
be executed as of the date set forth on the Certificate.



--------------------------------------------------------------------------------

Notice of Grant of Incentive Stock Options

and Option Agreement

 

Soapstone Networks Inc.

296 Concord Road, Suite 308

Billerica, MA 01821

 

Name of Optionee:    __________________

Address of Optionee: __________________

                                    __________________

 

Option Number:__________

Plan:___________________

Effective __________, you have been granted a Non-Qualified Stock Option to buy
_________ shares of Soapstone Networks Inc. (the “Company”) stock at $________
per share.

The total option price of the shares granted is $______.

Shares granted to the Optionee shall vest as indicated below:

[(a) On or after [date], this option will be exercisable for [________] of the
shares subject to the Option.] [May have multiple vesting dates and portions of
shares subject to vesting]

[(a) If [goal] is achieved by [date], this option will be exercisable for
[________] of the shares on or after the date of the Committee’s determination
that such shares shall become exercisable.] [May have multiple goals and
portions of shares subject to vesting]

[(a) On or after [date] (the “Cliff Vesting Date”), this option will be
exercisable for any and all shares. Shares may become exercisable prior to the
Cliff Vesting Date as follows:

 

  •  

If [goal] is achieved by [date], then this option will be exercisable for
[___________] of the shares on or after the date of the Committee’s
determination that such shares shall become exercisable.] [May have multiple
goals and portions of shares subject to vesting]

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2008 Global Stock Plan as amended and the Incentive Stock Option
Agreement, all of which are attached and made part of this document.

______________________________________ Date:______________

Soapstone Networks Inc.

______________________________________ Date:______________

[NAME OF OPTIONEE]